Citation Nr: 1021047	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.  He died on December [redacted], 2005, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board notes that the appellant has been scheduled for 
several hearings before a Member of the Board.  In June 2007, 
she was notified that a hearing had been scheduled for July 
2007.  In June 2007, she notified VA in writing that she 
would be unable to attending this hearing and requested to 
reschedule.  In August 2007, she was sent a notice reflecting 
that a September 2007 hearing had been scheduled.  She again 
requested to postpone this hearing in August 2007.  In 
October 2007, she was notified that a hearing had been 
scheduled for November 2007.  She notified VA in October 2007 
that she would be unable to attend the hearing.  In March 
2008, she was notified that she had been scheduled for a 
hearing in May 2008.  She again requested to postpone this 
hearing in March 2008.  

In February 2009, finding that good cause had not been shown 
to again postpone the requested hearing, the Board denied the 
appellant's motion to reschedule her videoconference hearing.  
There is, therefore, no remaining hearing request of record.  

In March 2009, the Board remanded this case for additional 
development, and it has been returned to the Board for 
further review.  




FINDINGS OF FACT

1.  The official death certificate shows that the Veteran 
died in December 2005 and that the immediate cause of death 
was hepatorenal syndrome, which was due to or as a 
consequence of liver failure, which was due to or a 
consequence of hepatitis C. 

2.  At this time of his death, service connection was not in 
effect for any disability.

3.  The preponderance of the credible and probative evidence 
of record is against finding that the Veteran's death was 
caused by a disability incurred in or aggravated by service 
or is etiologically related to any incident or disease during 
the Veteran's active service.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
to the Veteran's death.  See 38 U.S.C.A. §§ 101(24), 1101, 
1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).  

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, specifically in the context of a § 1310 
Dependency and Indemnity Compensation (DIC) claim, the Court 
held that section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The Court also held that a DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a 
nondetailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes that an express purpose of the March 2009 remand was to 
provide the appellant was proper VCAA notice.  This notice 
was accomplished in October 2006 and August 2009 letters in 
which the RO advised the appellant of the evidence needed to 
substantiate her claim of entitlement to service connection 
for the cause of the Veteran's death.  The appellant was also 
advised of her and VA's responsibilities under VCAA, to 
include what evidence should be provided by her and what 
evidence should be provided by VA.  The August 2009 letter 
also informed her of how to establish an effective date under 
Dingess, supra., and of the Hupp requirements as listed 
above.  

The Board notes that the August 2009 letter was not issued 
prior to the initial adjudication of the appellant's claim in 
September 2006.  Her claim, however, was subsequently 
readjudicated in an April 2010 supplemental statement of the 
case.  In any event, because the appellant's claim is being 
denied, the Board finds that any deficiencies in the content 
or timeliness of this notice letter would not be prejudicial.

Under VCAA, VA also has a duty to assist the appellant in the 
development of a claim.  This includes assisting the 
appellant in procuring service treatment records and other 
relevant treatment records, and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  

The Veteran's service treatment records have been obtained 
and associated with the claims folder, as have a limited 
selection of private medical records that have been submitted 
by the appellant.  

The Board notes that another purpose of the March 2009 remand 
was to obtain the private medical evidence that has been 
mentioned by the appellant as being pertinent to her claim.  
It was noted in the remand that the appellant had identified 
various medical records but had not done so with sufficient 
specificity to facilitate a VA records request.  

As discussed above, the August 2009 VCAA letter notified the 
appellant of her and VA's responsibilities, including the 
fact that VA would request identified medical records on the 
appellant's behalf.  She was also notified, however, that she 
would have to specifically identify any such records and, in 
the case of private medical records, sign the proper 
authorization form consenting to the release of such records 
to VA.  This letter also informed the appellant that VA is 
unable to pay a fee to obtain medical records.

In a May 2010 response to the August 2009 letter, the 
appellant marked the line reflecting that she had no other 
information or evidence to submit and wished for the case to 
be returned to the Board for further appellate consideration.  
She put a question mark next to this response and added a 
note asking "If you want records I want them back?"  In an 
accompanying statement, the appellant noted that "I have 
many records [at] this moment.  But it will cost a lot to 
send this to you."  

The Board notes that the duty to assist is not a one-way 
street.  If an appellant wishes for help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As noted, the appellant was clearly placed on notice 
as to the importance of obtaining any outstanding treatment 
records in the Board's Remand, and the August 2009 letter 
specifically advised her of the need to submit any records in 
her possession.  The letter also advised her that VA would 
assist her in obtaining records if she provides appropriate 
release forms.  The letter further advised her that VA is 
unable to pay any fees incurred as a consequence of obtaining 
outstanding records.

The Board is certainly sympathetic to the difficulties 
sometimes experienced by appellants in understanding their 
rights and responsibilities in the appeals process.  However, 
it is clear that the RO provided all notice required under 
the VCAA in regard to obtaining outstanding records.  
Furthermore, the August 2009 letter also provided information 
on how to contact a Veterans Service Organization (VSO) for 
help in resolving her claim if she so desired, but there is 
no indication that she did so.  Most significantly, despite 
the somewhat contradictory notations she made on the notice 
letter suggesting that the treatment records in question do 
exist and are in her possession, she ultimately chose to sign 
the statement indicating that she had no other information or 
evidence to submit and wished for the case to be returned to 
the Board for further appellate consideration.  Under these 
circumstances, the Board finds that VA has adequately 
complied with the duty to assist to the extent possible, and 
that no further action need be taken to obtain the 
outstanding records.

The Board also finds that a medical opinion is not necessary 
in order to decide this claim.  In essence, as will be 
discussed in greater detail below, there is no credible lay 
evidence of record suggesting a continuity of symptomatology 
between any disability that contributed to his death and his 
military service, and no credible medical evidence otherwise 
demonstrating a causal relationship between the Veteran's 
service and his death.  

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required, nor is there notice delay or deficiency 
resulting in any prejudice to the appellant.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Cause of Death

The claimant is the Veteran's widow who is requesting 
entitlement to service connection for the cause of the 
Veteran's death.  The Veteran died in December 2005 from, 
according to his Certificate of Death, an immediate cause of 
death of hepatorenal syndrome, which was due to or as a 
consequence of liver failure, which was due to or a 
consequence of hepatitis C.  The appellant essentially 
contends that his hepatitis C was caused by the Veteran's 
military service, to include as a result of his in-service 
airgun immunizations and exposure to Agent Orange.

The Board notes that the Veteran was not service connected 
for any disability, to include hepatitis C, liver failure, 
and hepatorenal syndrome, at the time of his death.  

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2)(3).

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto stipulate the diseases for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Applicable regulations also provide that a Veteran who served 
on active duty in Vietnam during the Vietnam era is presumed 
to have been exposed to Agent Orange or similar herbicide.  
38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that VA has 
verified that the Veteran's active duty service from August 
1965 to August 1968 includes time spent in the Republic of 
Vietnam.  He is therefore presumed to have been exposed to 
Agent Orange.

The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  This presumption is expressly noted not to apply to 
oral, nasal, and pharyngeal cancers.  Id.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

First, the Board notes that hepatitis C, liver failure, and 
hepatorenal syndrome are not listed among the disabilities 
for which presumptive service connection as a result of Agent 
Orange exposure is warranted.  Therefore, entitlement to 
presumptive service connection based on herbicide exposure is 
not warranted.  

With respect to evidence of an in-service disability, the 
Veteran's service treatment records reflect that the Veteran 
was clinically normal in all pertinent areas, both on his 
August 1965 enlistment and August 1968 separation examination 
reports.  Furthermore, the Veteran denied any pertinent past 
or current symptoms associated with hepatitis C, including 
specific denial of any "stomach, liver or intestinal 
trouble."  The August 1965 medical history record notes a 
history of asthma until age eleven and a history of 
mononucleosis, while the August 1968 medical history record 
also notes a medical history of hay fever, a history of 
broken bones, and painful or "trick" shoulder.  In the 
August 1968 medical history record, the Veteran described the 
state of his health as "Excellent."  

With respect to the limited post-service medical evidence, a 
December 2005 private medical record states that the Veteran 
was diagnosed with hepatitis C three to four months earlier.  
The December 2005 hospital transfer form lists that the 
Veteran was diagnosed with hepatitis C in September 2005.  
Another December 2005 record gives an impression of acute 
liver failure with significant coagulopathy secondary to 
hepatitis C / alcoholism.  The December 2005 autopsy report 
does not connect the Veteran's death to his military service 
or to Agent Orange exposure.

A November 2006 appellant's statement notes that she was in 
nursing for 42 years and the Veteran's "family stated he was 
never the same after coming back from Vietnam.  Always had an 
odd color to him."  She also stated that one of the 
Veteran's doctors "also suspected Agent Orange exposure due 
to blood work (leukemia possibly) [with] enlarged spleen."

The Board finds that this evidence does not establish that 
service connection for the cause of the Veteran's death is 
warranted, as it does not demonstrate that the Veteran 
incurred hepatitis C in service or that there is a 
relationship between hepatitis C and airgun immunizations or 
Agent Orange exposure.  The Board notes that the appellant 
has offered her own opinion, as someone who was in nursing 
for 42 years, that the Veteran had been sick since he came 
home from service, and that she believes this symptomatology 
to be consistent with the subsequently diagnosed illnesses 
that caused his death.  As a former nurse, the Board 
recognizes that any etiology statements she provides can be 
construed as being from qualified medical professional, 
rather than as those of a lay person.  See Cox v. Nicholson, 
20 Vet. App. 563, 569 (2007).  The competency of an 
individual to testify, however, must be distinguished from 
the credibility of the testimony.

In this case, the Board does not consider her opinion to be 
credible evidence linking the Veteran's hepatitis C to his 
military service, because it appears that she did not know 
the Veteran at that time, and her opinion is reportedly based 
solely on observations that were relayed to her by the 
Veteran's family years after the fact that the Veteran had an 
"odd color to him" following his return from Vietnam.  
Given the extremely tenuous nature of this conclusion, and 
the fact that this lay description of the Veteran's condition 
at separation is inconsistent with the Veteran's own 
description of his health as "excellent" at that time, the 
Board must find her opinion not credible.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the 
Board may reject a medical opinion that is based on facts 
that have been found to be inaccurate or that are 
contradicted by other facts of record); see also Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on lay 
statement renders a medical report incredible only if the 
Board rejects the credibility of the lay statements).

Furthermore, the appellant has stated that a doctor suspected 
the Veteran's hepatitis C was linked to Agent Orange 
exposure.  However, given the absence of any such reference 
in the medical records in the claims file, and the 
appellant's reluctance to forward the additional medical 
records in her possession to VA, the Board also finds that 
assertion to not be credible. 

Finally, the Board notes that the competent evidence of 
record reflects that the Veteran was diagnosed with hepatitis 
C in September 2005, which is approximately 37 years 
following his separation from service.  While the Veteran may 
have, in fact, had hepatitis C prior to September 2005, there 
is no indication that this condition developed decades 
earlier.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran's death was a tragic 
loss for the appellant, and the Board is sympathetic to the 
appellant's case.  Nevertheless, for the reasons and bases 
set forth above, the Board must conclude that the 
preponderance of the evidence is against granting service 
connection for the cause of the Veteran's death, either on a 
direct basis or on a presumptive basis.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the 
reasons stated above, entitlement to service connection for 
the cause of the Veteran's death must be denied.




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


